EASTERN ENVIRONMENT SOLUTIONS, CORP. Harbin Dongadazhi Street 165 Harbin, P.R. China 150001 July 7, 2010 VIA EDGAR John Hartz Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: Eastern Environment Solutions, Corp. Form 10-K for the fiscal year ended December 31, 2009 File No. 0-31193 Dear Mr. Hartz: I am writing in response to your letter dated April 13, 2010.We are actively preparing responses to the comments set forth in your letter.However we will require additional time to provide complete responses.We expect to file our responses on EDGAR no later than July 16, 2010. If you wish to communicate with us regarding the comments prior to the submission of our responses, feel free to contact our U.S. counsel, Robert Brantl, Esq., at 914-693-3026. Yours. /s/ Jianhua Sun Jianhua Sun, Chief Financial Officer
